Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to August 31, 2015.
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 8/31/22 is acknowledged.
In consideration of the two primary components of the claimed composition being synergistic, no issues are seen under 35 USC 101.  However, such synergy must be properly claimed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Naidu.
Naidu (2013/0064804) entitled "Bio-Replenishment (Biorep) for Improving Sleep Architecture" teaches in paragraph 66, the SAMe in the composition is in salt form.  In paragraph 71 the composition also contains L-theanine.
The claims differ from Naidu in that they specify the SAMe and theanine are in synergistic combination.
It would have been obvious to one of ordinary skill in the art to combine SAMe and L-theanine as taught by Naidu in effective and possibly synergistic proportions for their intended use because each is conventionally employed to treat anxiety and would not require undue experimentation to determine an appropriate dose.  Regarding claim 4 directed to SAMe in the phytate salt, the present specification states in paragraph 46 that the phytate salt is commercially available.  The intended use of a composition does not lend patentability.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Naidu as applied to claims 1-4 above, and further in view of Kalman.
See the teachings of Naidu above.
The claim differs from Naidu in that the composition further contains Magnolia and Phellodendron extracts or Relora™.
Kalman (Nutrition Journal) entitled "Effect of a Proprietary Magnolia and Phellodendron Extract on Stress Levels in Healthy Women" teaches in the abstract, extracts of Magnolia and Phellodendron, commercially sold as Relora™, is used to treat anxiety. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to include Relora™ in the claimed composition because Kalman teaches that Relora™ is known to treat anxiety.  Employing a known composition for its known function with the expected effects would have been obvious.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to a synergistic combination of two components, L-theanine and SAMe.  To be synergistic, components must be in specific proportions or amounts which has not been claimed.  Figs. 1-3 shows compound A alone, compound D alone and A+D together.  Fig. 2 relating to GABA effects appears to show synergy.  In this case, the L-theanine is administered in a dose of 6.66 mg/K and SAMe in a dose of 6.02 mg/K.  Fig. 3 is directed to glutamate release and shows less than additive effect.  This does not support claim 2.  Synergy cannot be properly claimed if no proportions or amounts are specified.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henderson (10,335,384 and 10,940,130) are parent patents.
Weeks (Med Sci Monitor) teaches a composition of theanine, Magnolia and Phellodendron for treating anxiety.
Lakhan (Nutrition J) supplied by Applicants, teaches herbal supplements for treating anxiety.
Giovannone (10,471,088) teaches compositions of SAMe and theanine.
Seneci (2011/0300081) teaches SAMe phytate compositions.
Crain (2011/0159048) teaches treating anxiety.
Bieley (2011/0014277) teaches compositions containing theanine and Magnolia extract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655